Amended order, Supreme Court, New York County (Barbara Jaffe, J.), entered on or about April 9, 2012, which, insofar as appealed from as limited by the briefs, awarded plaintiff wife $61,300 in temporary attorney fees, unanimously affirmed, without costs.
Upon considering the relevant factors, the court exercised its discretion in a provident manner in its award of counsel fees to plaintiff (see DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]; Wechsler v Wechsler, 19 AD3d 157 [1st Dept 2005]). Nor did the award impose too great a financial burden on defendant husband under the circumstances (compare Maidman v Maidman, 82 AD3d 577 [1st Dept 2011]).
Furthermore, the award of interim counsel fees was supported by sufficient documentation and description of the work performed (compare Mimran v Mimran, 83 AD3d 550, 551 [1st Dept 2011]). Although the wife does not dispute that she received one billing statement within an 18-month period, she did not object to the billing statement and thus waived her right to receive bills at least every 60 days (see Granato v Granato, 75 AD3d 434 [1st Dept 2010]; 22 NYCRR 1400.2). “It is the right of the client, not the adversary spouse, to be billed at least every 60 days, and the client may waive that right” *496(Petosa v Petosa, 56 AD3d 1296, 1298 [4th Dept 2008]). Concur— Tom, J.P., Sweeny, Saxe, Freedman and Clark, JJ.